WHITING PETROLEUM CORPORATION


PRODUCTION PARTICIPATION PLAN


AMENDED AND RESTATED
FEBRUARY 23, 2006

--------------------------------------------------------------------------------


WHITING PETROLEUM CORPORATION


PRODUCTION PARTICIPATION PLAN


AMENDED AND RESTATED
FEBRUARY 23, 2006

PREAMBLE

        WHITING PETROLEUM CORPORATION, a Delaware corporation (collectively with
its wholly-owned subsidiaries Whiting Oil and Gas Corporation, a Delaware
corporation and Equity Oil Company, a Colorado corporation, the “Company”),
hereby establishes the following production participation plan (the “Plan”). The
Plan is intended to provide greater incentives to the Company’s employees to
increase the profitability of the Company and to enable the Company to attract,
motivate and retain valuable employees upon whom, in large measure, the
continued profitability of the Company depends. It is intended that each
employee have an opportunity to participate in the results of successful
acquisition and development of proven reserves.

ARTICLE I

Definitions

        The following words and phrases shall have the meaning set forth below
unless the context clearly indicates otherwise:

        1.1    “Act”means the Securities Exchange Act of 1934, as amended.

        1.2    “Affiliate”and “Associate” shall have the respective meanings
ascribed to such terms in Rule l2b-2 of the General Rules and Regulations under
the Act.

        1.3     A Person shall be deemed to be the “Beneficial Owner” of any
securities:

            (a)     which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (i) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (ii) securities issuable
upon exercise of rights issued pursuant to the terms of any Rights Agreement of
the Company, at any time before the issuance of such securities;

--------------------------------------------------------------------------------

            (b)     which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
clause (b) as a result of an agreement, arrangement or understanding to vote
such security if the agreement, arrangement or understanding: (i) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations under the Act and (ii) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or

             (c)    which are beneficially owned, directly or indirectly, by any
other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause (c) above) or disposing of any voting securities of the Company.

        1.4    “Change in Control” means, for purposes of Section 7.1
(accelerated vesting), the occurrence of any of the following:

            (a)     any Person (other than (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after February 23, 2006,
pursuant to express authorization by the Board that refers to this exception)
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined Voting Power of the Company’s then outstanding
voting securities; or

-2-

--------------------------------------------------------------------------------

             (b)    the following individuals cease for any reason to constitute
a majority of the number of directors of the Company then serving: (i)
individuals who, on February 23, 2006 constituted the Board and (ii) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on
February 23, 2006, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this definition
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or

            (c)     the shareholders of the Company approve a merger,
consolidation or share exchange of the Company with any other corporation or
approve the issuance of voting securities of the Company in connection with a
merger, consolidation or share exchange of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (i) a merger, consolidation or share exchange which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined Voting
Power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (ii) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after February 23, 2006, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined Voting Power of the Company’s then outstanding voting securities; or

-3-

--------------------------------------------------------------------------------

            (d)     the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined Voting Power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

        1.5    “Change in Control” means, for purposes of Section 7.2 (Plan
termination), the occurrence of the following:

-4-

--------------------------------------------------------------------------------

            (a)     A change in the ownership of the Company, which shall occur
on the date that any one person, or more than one person acting as a group (as
defined below) acquires ownership of the stock of the Company that, together
with the stock then held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. However, if any one person or more than one person acting as a
group is considered to own more than fifty (50%) of the total fair market value
or total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons is not considered to cause a Change in
Control.

            (b)     A change in the effective control of the Company, which
shall occur on the date that:

                (i)     Any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing thirty-five percent (35%) or more of the total
voting power of the stock of the Company. However, if any one person or more
than one person acting as a group is considered to own more than thirty-five
percent (35%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same person or persons is not
considered to cause a Change in Control; or

                (ii)     A majority of the members of the Board is replaced
during any twelve month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.

            (c)     A change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to more than seventy-five percent (75%) of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions, other than an excluded transaction (as defined below). For
purposes of this paragraph:

-5-

--------------------------------------------------------------------------------

                (i)    “Gross fair market value” means the value of the assets
of the Company, or the value of the assets being disposed of, as applicable,
determined without regard to any liabilities associates with such assets.

                (ii)     The term “excluded transaction” means any transaction
in which assets are transferred to: (A) a shareholder of the Company (determined
immediately before the asset transfer) in exchange for or with respect to its
stock; (B) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company (determined
after the asset transfer); (C) a person, or more than one person acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company
(determined after the asset transfer); or (D) an entity at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (C) (determined after the asset
transfer).

        The term “persons acting as a group” as used in this Section 1.5 shall
not include any persons acting as a group solely because they purchase or own
stock of the Company at the same time, or as a result of the same public
offering, or because they purchase assets at the same time, as applicable.
However, persons will be considered to be acting as a group if they are owners
of an entity that enters into a merger, consolidation, purchase or acquisition
of stock, or similar business transaction with the Company.

        1.6    “Committee”means the Compensation Committee of the Board of
Directors of Whiting Petroleum Corporation.

        1.7    “Company” means Whiting Petroleum Corporation together with its
subsidiaries Whiting Oil and Gas Corporation and Equity Oil Company and any
successor thereto.

        1.8    “Compensation” means the total salary paid or accrued to a
Participant by the Company or a wholly owned subsidiary of the Company during a
Plan Year, excluding bonuses, reimbursed expenses and other extraordinary items.

        1.9     “Contributed Economic Interest” shall have the meaning ascribed
in Section 3.2.

        1.10     “Effective Date” means January 1, 1981.

-6-

--------------------------------------------------------------------------------

        1.11    “Employee” means each common-law salaried employee of the
Company or a subsidiary of the Company who performs services for the Company or
a subsidiary on a full-time basis, as determined by the Company.

        1.12    “Net Income” means gross revenue less taxes (other than income
taxes) , royalties and direct lease operating expenses.

        1.13    “Net Proceeds” means the proceeds of the sale of oil and gas
properties (including, without limitation, proven developed reserves and proven
undeveloped reserves) less actual sales expenses without regard to income taxes.

        1.14     “Original Sharing Ratios” shall have the meaning ascribed in
Section 5.2.

        1.15    “Participant” means an Employee, or former Employee, who is
eligible to receive distributions in accordance with the terms of the Plan.

        1.16    “Person” means any individual, firm, partnership, corporation or
other entity, including any successor (by merger or otherwise) of such entity,
or a group of any of the foregoing acting in concert.

        1.17    “Partial Plan Year” means that period of time within a fiscal
year of the Company commencing on January 1 and ending upon either (i) the
voluntary termination of the Plan by the Company or (ii) the occurrence of a
Change in Control (as defined in Section 1.5).

        1.18    “Plan Year” means the twelve-month period on which the records
of the Plan are kept, which shall be the same as the fiscal year of the Company.

        1.19    “Post-1994 Pools” shall have the meaning ascribed in Section
4.2.

        1.20     “Post-2003 Pools” shall have the meaning ascribed in Section
5.4(c).

        1.21     “Pre-1995 Pools” shall have the meaning ascribed in Section
4.1.

        1.22     “Pre-2004 Pools” shall have the meaning ascribed in Section
5.4(b).

        1.23    “Voting Power” means the voting power of the outstanding
securities of the Company having the right under ordinary circumstances to vote
at an election of the Board.

        1.24     Pronouns: Gender and Number.    Unless the context clearly
indicates otherwise, words in any gender shall include the other genders and the
singular shall include the plural and vice versa.

-7-

--------------------------------------------------------------------------------

ARTICLE II

Participation in the Plan

        2.1     Participation.

            Each Employee of the Company shall become a Participant in the Plan
on his date of employment by the Company as an Employee.

        2.2     Enrollment –Procedure.

            Each Participant shall fill out and sign an enrollment form supplied
by the Committee and return it to the Committee. The enrollment form shall
state, among other information, the Participant’s post office address and date
of birth and a designation of the names and post office addresses of his
beneficiaries.

        2.3     Absences.

            A leave of absence approved in writing by the Company shall not
constitute a termination of employment for purposes of computing years of
service with the Company for determining vesting under Section 5.4.

ARTICLE III

Company Contributions

        3.1     Contributions for Plan Years Prior to January 1, 1995.    For
each Plan Year prior to January 1, 1995, the Company contributed to the Plan and
allocated on its books, for Plan purposes, certain deemed overriding royalty
interests with respect to specified oil and gas properties. (See Section 4.1
regarding the allocation of income in respect of Plan Years prior to January 1,
1995.)

        3.2     Contributions for Plan Years After December 31, 1994 Plan
Years.    Effective for Plan Years commencing January 1, 1995 and thereafter as
well as any Partial Plan Year, the Company shall contribute to the Plan a deemed
economic interest with respect to the oil and gas properties developed or
acquired in any manner during each Plan Year including, without limitation,
proven developed reserves, proven undeveloped reserves and unproven or
undeveloped interests (the “Contributed Economic Interest”). (See Section 4.2
regarding the allocation of Net Income and Net Proceeds in respect of Plan Years
and Partial Plan Years after December 31, 1994.)

-8-

--------------------------------------------------------------------------------

        3.3     Sale of Interest.    If the Company sells or transfers to an
unrelated third party its interest in any oil and gas property previously
contributed to the Plan in respect of a particular Plan Year or Partial Plan
Year, that portion of the Net Proceeds from such sale representing in the case
of Pre-1995 Pools, the production interest allocated to the Plan, and in the
case of Post-1994 Pools, the percentage of Net Income determined by the
Committee for the Plan Year or Partial Plan Year during which such sale is
closed, shall be distributable to the Participants eligible to share in income
distributions for each such particular Plan Year or Partial Plan Year in
question in the same manner as Net Income from production with respect to that
particular Plan Year or Partial Plan Year. Notwithstanding the foregoing, the
portion of Net Proceeds attributable to the Contributed Economic Interest
relating to such sold or transferred property interest not previously allocated
to a Plan Year or Partial Plan Year shall be distributable to Participants in
the Plan who are Employees at the end of the Plan Year or Partial Plan Year in
which such sale or transfer occurs in the same manner as Net Income from
production with respect to the Plan Year or Partial Plan Year in which such sale
or transfer occurs.

ARTICLE IV

Allocation of Income

        4.1     Allocation of Income for Plan Years Prior to January 1,
1995.    Deemed overriding royalty interests in wells located on properties
contributed to the Plan which were either spudded or in wells which were
purchased during each Plan Year prior to January 1, 1995 form separate
accounting pools for each such Plan Year (the “Pre-1995 Pools”). The calculation
of income allocable to the Plan and the Participants in the Plan with respect to
the Pre-1995 Pools shall continue to be made in accordance with the provisions
of the Plan as in effect prior to January 1, 1995.

-9-

--------------------------------------------------------------------------------

        4.2     Allocation of Income for Plan Years and any Partial Plan Year
After December 31, 1994.     Net Income attributable to the Contributed Economic
Interest (including, without limitation, development by way of conversion of
proven undeveloped reserves to proven developed reserves through drilling wells
spudded during the Plan Year and any Partial Plan Year, and incremental
production obtained through redrilling, reworking, fracturing or refracturing or
other forms of stimulation, waterfloods, CO2 injection or other tertiary
recovery methods) for each Plan Year and any Partial Plan Year after December
31, 1994 together with Net Proceeds attributable to such properties shall form
separate accounting pools (the “Post-1994 Pools”). In respect of Post-1994
Pools, the Committee shall allocate a specified percentage of the Net Income and
Net Proceeds derived from the oil and gas properties contributed to the Plan
during each Plan Year and any Partial Plan Year. In setting such percentage, the
Committee shall take into consideration the anticipated earnings of the Company
for each such Plan Year and Partial Plan Year before interest expense and income
taxes and any other performance criteria deemed appropriate by the Committee.
The applicable percentage of Net Income and Net Proceeds for each Plan Year
attributable to each of the Post-1994 Pools shall be distributed annually in
accordance with Article V. The applicable percentage of Net Income and Net
Proceeds for any Partial Plan Year shall be distributed in accordance with
Article VII.

ARTICLE V

Distribution of Income

        5.1     Allocation of Current Plan Year and Partial Plan Year
Income.    As of the last day of each Plan Year and any Partial Plan Year,
beginning with the Plan Year ending December 31, 1981, the Committee shall, in
its discretion, allocate the Net Income attributable to the accounting pool
created for that Plan Year or Partial Plan Year, and any Net Proceeds
attributable to proven undeveloped reserves received pursuant to Section 3.3
above for such Plan Year or Partial Plan Year, among the Participants employed
by the Company on the last day of that Plan Year or Partial Plan Year and, in
the exercise of such discretion, consider the following methodology:

            (a)     Thirty-three and one-third percent (33-1/3%) of the Net
Income attributable to each Plan Year’s or Partial Plan Year’s accounting pool
shall be allocated among the eligible Participants in the proportion which the
Compensation of each Participant for such Plan Year or Partial Plan Year bears
to the total Compensation of all eligible Participants for such Plan Year or
Partial Plan Year.

            (b)     Up to sixty-six and two-thirds percent (66-2/3%) of the Net
Income attributable to each Plan Year’s or Partial Plan Year’s accounting pool
shall be available for allocation among any eligible Participants who have put
forth extraordinary effort on behalf of the Company in cases where the Company
has materially benefited from such effort.

-10-

--------------------------------------------------------------------------------

The determination of the Committee as to the award to each eligible Participant,
shall be solely within the discretion of the Committee, and all decisions of the
Committee shall be final and binding on all Participants and beneficiaries. All
decisions with respect to the allocation of Net Income to Participants shall
remain confidential. Any unallocated portion of the sixty-six and two-thirds
percent of the Net Income for that Plan Year determined pursuant to Section
5.1(b) shall be allocated and paid to Participants in the same proportion as the
amounts paid under Section 5.1(a).

        5.2     Allocation of Prior Plan Year Income.

            The Net Income and Net Proceeds attributable to each Plan Year
allocable to each separate accounting pool formed under the Plan during Plan
Years prior to the current Plan Year shall be allocated only among those
Participants who originally shared in the allocation of the Net Income and Net
Proceeds attributable to such accounting pool as determined pursuant to
Section 5.1 (or their beneficiaries) and who are either employed by the Company
as of the last day of the latest Plan Year or are vested in accordance with
Section 5.4 in accordance with their original sharing ratios in each such
accounting pool (the “Original Sharing Ratios”); provided, however, that, in the
case of Pre-2004 Pools (as defined in Section 5.4(b) below), the Original
Sharing Ratios shall be increased proportionately to account for the forfeiture
of interests because of (a) the termination of employment of Participants prior
to becoming fully vested in accordance with Section 5.4, or (b) those matters
specified in Section 5.5; provided further, that, in the case of Post-2003 Pools
(as defined in Section 5.4(c) below), Original Sharing Ratios shall remain the
same at all times and not be impacted by the forfeiture of any interests.

        5.3     Distribution of Income.

            As soon as practicable after the end of each Plan Year (but prior to
the succeeding December 31), beginning with the Plan Year ending December 31,
1981, the Company shall distribute to each Participant (or his beneficiary) in
one lump sum his allocable share of the Net Income or Net Proceeds attributable
to each accounting pool for each Plan Year in which Participant has an allocated
interest, less any required withholding of income or employment taxes or other
authorized deductions or amounts applicable to payments made to Employees of the
Company.

-11-

--------------------------------------------------------------------------------

        5.4     Vesting Upon Termination, Disability or Death.

            (a)    General.     If a Participant with less than one full year of
employment with the Company terminates his employment with the Company for any
reason, he shall cease to be a Participant in this Plan and all rights of such
Employee under this Plan shall terminate.

            (b)    Vesting For Plan Years Prior to 2004.    For any Participant
who is credited with one or more full years of employment with the Company at
the date of his termination of employment with the Company, such Participant’s
right to continue to participate in accounting pools relating to Plan Years
prior to 2004 (the “Pre-2004 Pools”) in which he was previously allocated an
interest pursuant to the terms of this Plan shall vest during the continuation
of such employment in accordance with the following schedule:

Full Years of Employment

--------------------------------------------------------------------------------

Vested Percentage
of Future Income

--------------------------------------------------------------------------------

1    20% 2    40% 3    60% 4    80% 5  100%


A vested Participant shall continue to share in the distribution of Net Income
or Net Proceeds (as set forth in Section 3.3) from all Pre-2004 Pools in which
he was previously allocated an interest pursuant to the terms of this Plan in
the same manner as Participants who are employed by the Company, based upon his
vested percentage at the date of his termination of employment and his
percentage of the Net Income and Net Proceeds (as set forth in Section 3.3) of
each such Pre-2004 Pool as of the end of the Plan Year immediately preceding or
coincident with the date of his termination of employment. For purposes of this
Section 5.4(b), employment prior to January 1, 1981 shall be disregarded and
only full years of employment after January 1, 1981 shall be credited to
Participants.

            (c)    Vesting for 2004 Plan Year and Subsequent Plan Years.    For
any Participant who is credited with one or more full years of employment with
the Company at the date of his termination of employment with the Company, such
Participant’s right to continue to participate in accounting pools relating to
the 2004 Plan Year and subsequent Plan Years (the “Post-2003 Pools”) in which he
was previously allocated an interest pursuant to the terms of this Plan shall
vest during the continuation of such employment in accordance with the following
schedule:

-12-

--------------------------------------------------------------------------------

Full Years Elapsed Since
Beginning of Plan Year
Relating to Pool

--------------------------------------------------------------------------------

Cumulative Vested
Percentage
of Participation
in Pool

--------------------------------------------------------------------------------

fewer than 1   0% 1   20% 2   40% 3   60% 4   80% 5 or more 100%

A vested Participant shall continue to share in the distribution of Net Income
or Net Proceeds (as set forth in Section 3.3) from each Post-2003 Pool in which
he was previously allocated an interest pursuant to the terms of this Plan in
the same manner as Participants who are employed by the Company, based upon his
vested percentage of his participation in such Post-2003 Pool at the date of his
termination of employment and his percentage of the Net Income and Net Proceeds
(as set forth in Section 3.3) of each such Post-2003 Pool as of the end of the
Plan Year immediately preceding or coincident with the date of his termination
of employment. Notwithstanding any other provision of this Plan to the contrary,
upon a Participant’s reaching age 65 while continuously employed by the Company,
such Participant’s right to continue to participate in each Post-2003 Pool in
which he originally shared shall become fully vested.

            (d)     If a Participant who is an Employee dies or becomes disabled
during his employment (such qualifying disability to be determined by the
Committee in its sole discretion) prior to becoming fully vested in accordance
with subsections (b) or (c) above, as applicable, such Participant (or his
beneficiary) shall nevertheless be fully vested for purposes of future
distributions from all accounting pools relating to Plan Years in which he was
previously allocated an interest pursuant to the terms of this Plan.

        5.5     Forfeiture-Termination for Cause.

            (a)     If a Participant’s employment with the Company is terminated
for cause, as determined by the Company in its sole discretion, the Participant,
regardless of his or her vested percentage, shall forfeit all rights to any
further distributions or payments from the Plan as of the date of such
termination.

-13-

--------------------------------------------------------------------------------

            (b)     If a vested non-Employee Participant is later determined by
the Company in its sole discretion to have engaged in any activity which would
be grounds for termination for cause while employed by the Company, such
Participant shall, upon such determination, forfeit all rights to any further
distributions or payments from the Plan.

ARTICLE VI

Allocation of Administrative Responsibilities

        6.1     The Company.

            The Company shall be responsible for: (a) keeping accurate books and
accounts with respect to properties contributed to the Plan and all Net Income
and Net Proceeds which it receives attributable to properties which have been
allocated to the Plan; (b) keeping accurate books and records with respect to
its Employees and their Compensation and furnishing such data to the Committee;
and (c) making payments to Plan Participants and their beneficiaries in
accordance with the provisions of the Plan.

        6.2     The Committee.

            The Committee shall administer the Plan and shall have all powers
necessary for that purpose, including, but not by way of limitation, power to
specify the economic interest contributed, and percentages of Net Income and Net
Proceeds allocated, to the Plan each Plan Year or Partial Plan Year, to
interpret the Plan, to determine the eligibility, status and rights of all
persons under the Plan and in general to decide any dispute. The Committee shall
direct all distributions in accordance with the provisions of the Plan and shall
maintain all Plan records except records required to be kept by the Company.

        6.3     Indemnification of Committee Members.

            The Company shall indemnify each member of the Committee against any
and all claims, loss, damages, expense and liability arising from any action or
failure to act with respect to the Plan, except when the same is judicially
determined to be due to the gross negligence or willful misconduct of such
person.

-14-

--------------------------------------------------------------------------------

ARTICLE VIII

Termination and Amendment

        7.1     Termination of Plan; Change in Control; Accelerated Vesting.

            The Company presently intends to continue the Plan indefinitely, but
the continuance of the Plan is not assumed as a contractual obligation and the
Company may terminate the Plan at any time by delivering written notice of
termination to the Committee and each Participant and beneficiary then entitled
to receive distributions from the Plan. Upon (a) the voluntary termination of
the Plan by the Company, or (b) a Change in Control (as defined in Section 1.4),
the interests of all Participants in the Plan who are Employees at such time
shall become 100% vested as to all Plan Years or the Partial Plan Year in which
such Participant was allocated an interest pursuant to the terms of this Plan.
Further, upon the voluntary termination of the Plan by the Company or a Change
in Control (as defined in Section 1.5), all remaining oil and gas properties in
the Plan which are categorized as proven undeveloped reserves previously
contributed to the Plan as a Contributed Economic Interest but not allocated to
a particular Plan Year shall be allocated (together with the allocation of Net
Income and Net Proceeds, if any, as set forth in Sections 4.2 and 3.3,
respectively) to the Partial Plan Year established as the result of such
voluntary termination or Change in Control and the interests of all Participants
in the Plan who are Employees at such time shall become 100% vested as to such
Partial Plan Year Net Income and such remaining properties.

        7.2     Distributions Upon Voluntary Termination or Change in Control.

            (a)     Upon voluntary termination of the Plan by the Company, (i)
the fair market value of the existing interest of each non-Employee Participant
(or beneficiary thereof) as of the date of such voluntary termination shall be
distributed in one lump sum and (ii) the fair market value of the vested
interest of each Employee Participant as described in Section 7.1 as of the date
of such voluntary termination shall be distributed in one lump sum, in each case
twelve (12) months after the date of such termination. The determination of fair
market value shall be made by the Company, using the valuation reports, discount
rates and other factors then being used by the Company for the purchase of oil
and gas properties from third parties. This provision shall not be effective
unless all other plans required to be aggregated with this Plan under U.S.
Internal Revenue Code Section 409A are also terminated and no similar plan is
adopted by the Company within five (5) years of the date of termination.

-15-

--------------------------------------------------------------------------------

        (b)     Upon a Change in Control (as defined in Section 1.5), the Plan
shall automatically terminate, and (i) the existing interest of each
non-Employee Participant (or beneficiary thereof), valued in accordance with
Section 7.2(a) as of the date of such Change in Control, shall be distributed in
one lump sum and (ii) the vested interest of each Employee Participant as
described in Section 7.1, valued in accordance with Section 7.2(a) as of the
date of such Change in Control, shall be distributed in one lump sum, in each
case as soon as practicable after the date of such Change in Control but no
later than one (1) month after the date of such Change in Control.

        7.3     Amendment by Company.

            The Company may at any time amend the Plan in any respect by action
of its Board of Directors, but no amendment shall be made which would have the
effect of materially and adversely affecting the interest of any person under
the Plan with respect to then existing Pools.

ARTICLE VIII

Miscellaneous

        8.1     Right to Dismiss Employees.

            The Company may terminate the employment of any Employee as freely
and with the same effect as if this Plan were not in existence.

        8.2     Withholding of Taxes, Etc.

            The Company shall withhold from all payments to Participants and
beneficiaries hereunder, and pay to the appropriate governmental authority, all
amounts of income and employment taxes and other authorized deductions and
amounts which are required by applicable law and regulation to be withheld from
wage payments to Employees of the Company.

        8.3     Source of Benefits.

            All benefits payable under the Plan shall be paid solely from the
general assets of the Company and no allocation of royalty interest or income on
the books of the Company shall be deemed to create a separate fund or any
ownership interest on the part of the Plan in any properties being used to
measure Plan income or in any production from such properties. The right of a
Participant or his beneficiary to receive a distribution hereunder shall be an
unsecured claim.

-16-

--------------------------------------------------------------------------------

        8.4     Ownership of Properties.

            Nothing contained in this Plan shall in any way restrict the right
of the Company to sell, transfer, mortgage, encumber or otherwise deal with the
properties giving rise to the revenues used to measure Plan income.

        8.5     Beneficiaries.

            Each Participant shall file with the Committee a designation of the
beneficiaries and contingent beneficiaries to whom income attributable to his
interest under the Plan shall be paid in the event of his death on such form as
may be prescribed by the Committee. The last properly completed beneficiary
designation received by the Committee while the Participant is living shall be
given effect. Such designation may be changed by the Participant at any time and
without the consent of any previously designated beneficiary. In the absence of
an effective beneficiary designation as to any portion of a Participant’s
interest under the Plan, income attributable to such interest shall be paid to
the Participant’s personal representative, but if the Committee believes that
none has been appointed within six months after the Participant’s death, the
Committee may direct that such income shall not be paid until a personal
representative has been appointed or may direct that such income shall be paid
to the Participant’s surviving spouse as defined by federal law in effect at the
time the Committee makes its decision.

        8.6     Non-transferability of Benefits.

            No Participant or beneficiary shall have any right to assign,
alienate, transfer, hypothecate, encumber or anticipate his interest in any
benefits under this Plan, nor shall such benefits be subject to any legal
process to levy upon or attach the same for payment of any claim against any
such Participant or beneficiary.

        8.7     Payments Due Minors or Incapacitated Persons.

            If any person entitled to a payment under the Plan is a minor, or if
the Committee determines that any such person is incapacitated by reason of
physical or mental disability, whether or not legally adjudicated as such, the
Committee shall have the power to cause the payments becoming due to such person
to be made to his personal representative or to another for his benefit, without
responsibility of the Committee to see to the application of such payments. The
Committee shall have no responsibility to investigate the physical or mental
condition of a Participant and any determination of disability made by the
Committee shall be binding on the Participant and all other persons. Payments
made pursuant to such power shall operate as a complete discharge of the Plan,
the Company and the Committee.

-17-

--------------------------------------------------------------------------------

        8.8     Notification of Address.

            Each Participant must file with the Company from time to time in
writing his post office address and the post office address of each of his
beneficiaries and each change of post office address. Any communication,
statement or notice addressed to a Participant or beneficiary at his last post
office address filed with the Company, or as shown on the Company’s records,
will be binding on the Participant and his beneficiaries for all purposes of the
Plan. Neither the Committee nor the Company shall be required to search for or
locate a Participant or beneficiary.

        8.9     Offset.

            The Company shall have the right to offset from any amount payable
hereunder any amount that the Participant owes to the Company without the
consent of the Participant (or his beneficiary, following the Participant's
death).

        8.10     Severability.

            If any provision of this Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person,
payment or circumstance, under any law the Committee deems applicable, then such
provision should be construed or deemed amended to conform to applicable laws,
or if it cannot be so construed or deemed amended, then such provision should be
stricken as to such jurisdiction, person, payment or circumstance, and the
remainder of this Plan will remain in full force and effect.

-18-

--------------------------------------------------------------------------------

        8.11     Governing Law; Limitations; Venue.

            The construction and interpretation of this Plan shall be governed
by the laws of the State of Colorado without reference to conflict of law
principles thereof. Any action or other legal proceeding with respect to the
Plan may be brought only within the period ending on the earlier of (a) one year
after the date the claimant in such action or proceeding knows or with the
exercise of reasonable care should have known of the facts giving rise to the
claim, or (b) the expiration of the applicable statute of limitations period
under applicable law. Exclusive jurisdiction over any such actions or legal
proceedings shall reside in the courts of the State of Colorado and the United
States District Court located in Denver, Colorado.


DATE: February 23, 2006


ATTEST: WHITING PETROLEUM CORPORATION

/s/ Bruce R. DeBoer     By:  /s/ James J. Volker       Bruce R. DeBoer
        James J. Volker Corporate Secretary         Chairman, President and
Chief         Executive Officer


-19-